Opinion by Judge Doyle,
The Pennsylvania Department of Transportation (Department) has appealed the order of the Court of Common Pleas of Wayne County, which reversed the Departments decision recalling the school bus operating privileges of Keith Spangenberg becausé he had a cardiovascular condition incompatible with the safe operation of a school bus. We reverse.
In recalling Spangenbergs school bus operators class 4 license, the Department relied on 67 Pa. Code §71.3, which requires an annual physical examination for school bus drivers and states that “the minimum requirements for passing a physical examination” include not only compliance with specified vision standards and the absence of anatomical impairment, but also require that the driver have “[n]o established medical history or clinical diagnosis of . . . (ii) myocardial infarction, angina pectoris, [or] coronary insufficiency.”
The facts are not in dispute. Spangenberg had a myocardial infarction in 1957 or 1958. He testified that in 1981 his heart condition began bothering him, so he took a leave from his job and went into the hospital. In December 1981, Spangenberg underwent by-pass surgery. Following the surgery, Spangenberg has had no symptoms and has had no difficulty operating a school bus.
On appeal, the Court of Common Pleas of Wayne County reversed the Departments decision to recall Spangenberg’s license on the ground that the Depart*225ment failed to prove that Spangenberg was a higher risk and greater danger as a school bus driver.
We agree with the Department that the instant case is on all fours with our decision in Department of Transportation, Bureau of Traffic Safety v. Johnson, 88 Pa. Commonwealth Ct. 248, 489 A.2d 960 (1985) (Johnson was not available to the trial judge in this case because its filing date was later than the date of his decision). In Johnson, we held that the holder of a school bus drivers license, who had a history of myocardial infarction, but who was found to be in good physical condition, could nevertheless have his school bus operators privileges recalled solely upon the basis of the departmental regulation declaring that a history of myocardial infarction will disqualify a school bus operator. We also found in Johnson that the regulation disqualifying school bus drivers solely on the basis of medical history of a myocardial infarction, without proof of any current impairment, is reasonable and hence valid under the substantive due process test.
Since there is no dispute that Spangenberg has a history of myocardial infarction and coronary arterial disease, we reverse the decision of the Court of Common Pleas of Wayne County.
Order
Now, January 16, 1987, the order of the Court of Common Pleas of Wayne County, dated January 11, 1984, at No. 1223 of 1983, is reversed.